Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                   CASE NO.: 1:19-cv-22977-COOKE/GOODMAN

   JOSE A. TORRES AND
   ISABEL LITOVITCH-QUINTANA,

              Petitioners,
   vs.

   MORGAN STANLEY SMITH BARNEY LLC
   D/B/A MORGAN STANLEY

              Respondent.
                                                  /



         PETITIONERS’ REPLY IN SUPPORT TO MOTION FOR SANCTIONS
                       PURSUANT TO HERCULES STEEL




                                        1
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 2 of 12



                                        INTRODUCTION
          In B.L. Harbert Intern., LLC v. Hercules Steel, the Eleventh Circuit warned it was
   “exasperated by those who attempt to salvage arbitration losses through litigation that has no
   sound basis in the law applicable to arbitration awards.” 441 F.3d 905, 914 (11th Cir. 2006).
   The Court explained that such actions frustrate the congressional purpose behind the FAA.
   See Id. at 907 (“if parties who lose in arbitration to freely relitigate their cases in court,
   arbitration will do nothing to reduce congestion in the judicial system; dispute resolution will
   be slower instead of faster; and reaching a final decision will cost more instead of less”); see
   also World Bus. Paradise, Inc. v. Suntrust Bank, 403 F. App'x 468, 470 (11th Cir. 2010) (“We
   have recognized that ‘[a]rbitration's allure is dependent upon the arbitrator being the last
   decision maker in all but the most unusual cases’ and that when litigants pursue baseless
   contests of arbitration awards, ‘the promise of arbitration is broken.’” (quoting Hercules Steel,
   441 F.3d at 913)). The Court thus articulated its solution for what it called the “poor looser
   problem,” id. at 907, which refers to “a party who loses an arbitration award assumes a never-
   say-die attitude and drags the dispute through the court system without an objectively
   reasonable belief it will prevail,” id. at 913. The Court explained that, while “Courts cannot
   prevent parties from trying to convert arbitration losses into court victories, . . . we can and
   should insist that if a party on the short end of an arbitration award attacks [an] award in
   court without any real legal basis for doing so, that party should pay sanctions.” Id. at 913-
   914. This is the case here.
          Morgan Stanley has refused to heed these clear warnings. A cursory review of the
   Response reveals that the root of Morgan Stanley’s challenge is its fundamental disagreement
   with the Arbitrators refusal to accept its hollow explanations for failing to disclose responsive
   and highly relevant documents, its finding that Morgan Stanley’s actions resulted in “extreme
   prejudice” to Petitioners “in preparing their case and asserting their claims” (ECF No. 18-1,
   Award, pp. 3-4), its decision to compensate Petitioners to remedy the prejudice suffered, and
   the monetary amount the Panel deemed appropriate. 1 Unable to accept the Arbitrators


   1
     See e.g. ECF No. 26, Response in Opposition to Motion for Sanctions, p. 12-14 (“MSSB
   acted in good faith in discovery . . . MSSB worked diligently . . . The emails were clearly
   subject to Rule of Evidence 408 . . . MSSB reasonably expected that she would consider [(what
   it labels as)] well-founded privilege objections.”)

                                                  2
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 3 of 12



   findings of fact, or even obtain relief for “manifest disregard of the law,” Morgan Stanley
   attempts to salvage its arbitration loss by attacking two of the Arbitrators as biased, as well as
   by accusing the Arbitration Panel of exceeding their powers because they failed to consider a
   Supreme Court case (to which it never cited) when interpreting and applying a FINRA rule,
   without any sound legal basis to do so. These tactics have consistently been sanctioned in
   this Circuit in the context of FAA review. Following Hercules Steel, the Eleventh Circuit and
   lower courts have imposed sanctions where, as here: a sore looser to the arbitration (1) accuses
   the arbitrators of “evident partiality” without evidence to support such claim (see e.g. World
   Business Paradise Inc. v. Suntrust Bank, 403 F.App'x 468, 469-71 (11th Cir. 2010); Fornell v.
   Morgan Keegan & Co., 2012 WL 3155727, at *3 (M.D. Fla. Aug. 3, 2012)) (quoting Univ.
   Commons-Urbana, v. Universal Contractor Inc., 304 F.3d 1331,1339 (11th Cir. 2012), (2)
   “fail[s] to muster any controlling authority to support their position” (see e.g. World Business
   Paradise Inc., F.App'x at 471), (3) questions the Arbitrators legal or factual conclusions (see
   e.g. Hercules Steel, 441 F.3d at 910; Schaden v. Bank of America, Case No. 08-21534, 2008
   WL 11469260 at *12 (S.D. Florida, 2008)); or (4) masquerades an otherwise “manifest
   disregard of the law” challenge as one under the FAA (see e.g. Inversiones y Procesadora
   Tropical Inpotsa, S.A. v. Del Monte International GmbH, 2018 WL 8369103 (S.D. Florida,
   2018); Dunn v. Citigroup Global Markets, Inc., 2011 WL 13227889 (S.D. Florida, 2011)).
   For the reasons stated below, the Court should similarly sanction Morgan Stanley.
                                           ARGUMENTS
      A. Morgan Stanley’s Frivolous and Unsupported Accusations Against Arbitrators
         Pilgrim and Ruiz have no Sound Basis in the Law
         “[A]n arbitration award may be vacated due to ‘evident partiality’ only when either
   (1) an actual conflict exists, or (2) the arbitrator knows of, but fails to disclose, information
   which would lead a reasonable person to believe that a potential conflict exists.” Gianelli
   Money Purchase Plan & Trust v. ADM Investor Servs., Inc., 146 F.3d 1309, 1312 (11th Cir.
   1998). Morgan Stanley does not argue that any of the Arbitrators had an “actual conflict,”
   as none existed. Instead, Morgan Stanley relies on the second prong. See ECF No. 26,
   Response to Motion for Sanctions, p. 5; see also, ECF No. 22, Reply in Support of Motion to
   Vacate, p. 2. Morgan Stanley then alleges that “the mere failure to disclose requires vacatur.”
   Id. (citing Continental Ins. Co. v. Williams, 1986 WL 20915 at * 5 (S.D.Fla. 1986). Doubling
   down, Morgan Stanley contends that in the Southern District’s unpublished opinion in


                                                   3
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 4 of 12



   Citigroup Global Markets, Inc. v. Berghorst, 2012 WL 5989628 at *3 (S.D.Fla. 2012), “the
   court . . . ruled that failure to make [FINRA’s] required disclosures created a presumption of
   materiality requiring vacatur.” Id.
          Morgan Stanley’s glaringly omits that “the ‘evident partiality’ exception is to be strictly
   construed as it must be if the federal policy favoring arbitration . . . is to be given full effect.
   The alleged partiality must be ‘direct, definite and capable of demonstration rather than
   remote, uncertain and speculative.’” Gianelli., 146 F.3d at 131 (quoting Middlesex Mut. Ins.
   Co. v. Levine, 675 F.2d 1197, 1202 (11th Cir.1982)); see also University Comons, 304 F.3d
   at 1341 (holding that the party seeking vacatur must establish, inter alia, “three key elements:
   (1) the arbitrator must be aware of the facts comprising a potential conflict; (2) the potential
   conflict must be one that a reasonable person would recognize; and (3) the arbitrators must
   fail to disclose the conflict”); Lifecare Intrn., Inc. v. CD Medical, Inc., 68 F.3d 429 (11th Cir.
   1995) (“the mere appearance of bias or partiality is not enough to set aside an arbitration
   award” (citations omitted)). As a result, a mere failure to disclose does not require vacatur,
   as Morgan Stanley misrepresents. See Lifecare, 68 F.3d at 434 (“we cannot conclude that
   Arbitrator Stein’s failure to disclose the dispute creates a reasonable impression of partiality”);
   see also, Positive Software, Inc. v. New Century Motg. Corp., 476 F.3d 278, 283-286 (5th
   Cir.) (en banc), cert. denied, 551 U.S. 1114 (2007) (“The ‘reasonable impression of bias’
   standard is thus interpreted practically rather with the utmost rigor. . . . Neither the FAA nor
   the Supreme Court, nor predominant case law, nor sound policy countenances vacatur of
   FAA arbitral awards for nondisclosure by an arbitrator unless it creates a concrete, not
   speculative impression of bias.”). 2
          1. Morgan Stanley Cannot Even Establish a Failure to Disclose
          Morgan Stanley argues that it “showed that the two arbitrators failed to make
   disclosures required by FINRA rules.” This is demonstrably false. As discussed in Petitioners’
   Response in Opposition to Motion to Vacate, Arbitrator Pilgrim met her disclosure

   2
     Morgan Stanley grossly misrepresents Williams and Berghorst. There the Courts did not
   hold that “the mere failure to disclose requires vacatur,” or that “failure to make [FINRA’s]
   required disclosures created a presumption of materiality requiring vacatur.” Instead, the
   Courts based their holdings by focusing on whether the non-disclosed information
   demonstrated a significant compromising relationship between the Arbitrators, the
   proceedings, and the parties, or a party's counsel, family, or others. This is not the situation
   here.

                                                    4
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 5 of 12



   requirements. See ECF No. 18 at 7-8. Nevertheless, Morgan Stanley persists in complaining
   that “Arbitrator Pilgrim did not disclose the CitiMortgage foreclosure” in response to a
   FINRA Checklist and Oath of Arbitrator question that asks: “Has any lender ever instituted
   foreclosure proceedings involving you or a property owned in whole or in part by you directly
   or indirectly?” ECF No. 26, Response to Motion for Sanctions, p. 6. Morgan Stanley’s
   evidence was insufficient to reach such conclusion—specifically, because an affidavit by
   attorney David A. Gallo dated February 24, 2014 where he voluntarily withdrew the
   foreclosure complaint and affirmed that service of process “was not effectuated,” ECF No. 9-
   23. Morgan Stanley now maintains that “[t]he recently produced documents end Petitioners’
   speculation that Arbitrator Pilgrim . . . was served with the Verified Complaint.” ECF No.
   22 at 3, n. 4 (emphasis added). Morgan Stanley refers to a letter sent by Arbitrator Pilgrim to
   Mr. Gallo the following day—February 25, 2014—by way of which she acknowledges receipt
   of a “Notice of Commencement of Action, Summons and Verified Complaint on February
   20, 2014, purporting to be a lawsuit filed by my mortgage lender, CitiMortgage.” ECF No.
   22-2 (emphasis ours).
          However, rather than bolster Morgan Stanley’s position, the letter further confirms
   that Arbitrator Pilgrim was unaware that a case had effectively been filed, and that no
   foreclosure proceeding was ever “instituted.” Not only does Attorney Gallo’s affidavit dated
   the day before (February 24, 2014) unmistakably reflect that “service of process was not
   effectuated” on Arbitrator Pilgrim, in the “newly uncovered” letter Arbitrator Pilgrim
   categorically expressed: “[u]pon receipt of the papers filed by your office, I reconfirmed that
   there was no foreclosure action against me with my CitiMortgage Homeowner Support
   Specialist . . . on February 20, 2014” Id. (emphasis added). Arbitrator Pilgrim further
   explained that on January 2nd, 2014 she entered into a loan modification with CitiMortgage
   (included in ECF No. 22-2). Arbitrator Pilgrim then proceeded to demand written proof “that
   you have not filed a lawsuit against me . . . or that any such filling has been withdrawn.” Id.
   (emphasis added). As such, Morgan Stanley has not proven she was aware of a foreclosure
   action being instituted and there was no direct and definite failure to disclose on Arbitrator
   Pilgrim’s part.
          Morgan Stanley accuses Arbitrator Ruiz of “ma[king] incomplete and misleading
   disclosures regarding the dismissal of claims brought on her behalf and on behalf of her


                                                 5
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 6 of 12



   deceased son.” ECF No. 26, p. 6. Morgan Stanley alleges that “Arbitrator Ruiz did not
   comply with FINRA’s required disclosures. She failed to disclose anything about her
   individual claims and made no disclosures about the dismissal on statute of limitations
   grounds despite the fact that she was made aware that MSSB was relying on the Puerto Rico
   statute of limitations as a primary legal defense.” Id., p. 7. However, it is false to say that
   arbitrator failed to disclose “anything” about her individual claims. Arbitrator Ruiz replied
   “already on disclosure report,” and specifically identified the subject matter, the case number,
   her attorney’s name, and the case style reflecting her—in her own capacity—as the lead
   plaintiff. 3
            Morgan Stanley’s position lacks a sound legal basis. While Morgan Stanley alleges
   that Arbitrator Ruiz had an obligation to make “disclosures about the dismissal on statute of
   limitations grounds,” it is unable to point to any requirement to do so (i.e. that an arbitrator
   must disclose affirmative defenses raised in a prior personal litigation or even allegations
   unrelated to the parties or to the subject matter of the arbitration), or even a single case holding
   that failure to disclose an affirmative defense raised in a prior litigation justifies vacatur for
   “evident partiality.” Morgan Stanley’s position boils down to its conclusory and speculative
   allegation that Arbitrator Ruiz had “a preconceived notion” on an issue of law. ECF No. 26,
   Response in Opposition to Motion for Sanctions, p. 2. Yet, even this is of no avail as, it is
   well settled that an arbitrator’s predisposition to an issue of law does not entitle a party to
   vacatur for “evident partiality.” See Antietam Industries, Inc. v. Morgan Keegan & Co., Inc.,
   2013 WL 1213059, *5 (M.D. Fl. 2013) (holding that a predisposition on an issue of law is not
   grounds for vacating an award under the FAA) (citing STMicroelectronics, N.V. v. Credit
   Suisse Sec. (USA) LLC, 648 F.3d 68, 74 (2d Cir. 2011).
            2. Morgan Stanley’s Is Unable to Establish a Direct, Definite and Concrete
               Compromising Relationship
            As a sister court has noted: “the cases in the Eleventh Circuit-and, to the Court's
   knowledge, elsewhere-addressing ‘evident impartiality”’ due to an arbitrator's non-disclosure
   have involved undisclosed relationships that the arbitrator had with a party or a party's counsel,
   family, or others.” Antietam Indus., Inc. v. Morgan Keegan & Co., 2013 WL 1213059, at *5


   3
     While Morgan Stanley reads the disclosure as omitting her own personal claim, a plain
   reading of the disclosure does not allow for that conclusion.

                                                    6
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 7 of 12



   (M.D. Fla., 2013) (emphasis in original) (citing University Commons, 304 F.3d at 1334-35
   (arbitrator failed to disclose his business relationship with a representative of one of the parties
   and with counsel to both parties); Gianelli,146 F.3d at 1310 (arbitrator failed to disclose that
   he had served as counsel to the corporate representative of one of the parties to the
   arbitration); and Middlesex, 675 F.2d at 1199 (11th Cir.1982) (arbitrator failed to disclose that
   his family-owned insurance company was in adversarial litigation with one of the parties to
   the arbitration)). See also, STMicroelectronics, N.V. v. Credit Suisse Sec. (USA) LLC, 648
   F.3d 68, 74 (2d Cir. 2011); Positive Software, Inc., 476 F.3d 278 at 286 (“The draconian
   remedy of vacatur is only warranted upon nondisclosure that involves a significant
   compromising relationship”). Morgan Stanley is well-aware that the “evident partiality”
   standard requires it to show a significant direct and concrete relationship with a party or a
   party's counsel, family, or others. However, it provides no basis on which such a conclusion
   can be reached here.
          Morgan Stanley does not allege that Arbitrators Barr and Ruiz had a compromising
   relationship. It nonetheless continues to rehash its allegation that Arbitrator Pilgrim’s alleged
   “failure [to disclose] was compounded by the fact that this action created an adverse
   relationship with the affiliate of a party.” ECF No. 26, p. 6 (emphasis added); see also Id. p.
   9 (“the Pilgrim non-disclosure involved a direct adversity with a party-affiliate”). This is
   plainly untrue. Morgan Stanley’s joint venture with Citigroup, by which Citigroup co-owned
   Morgan Stanley, ended in June 2013. See ECF No. 18-15, Morgan Stanley’s 2013 Annual
   Report, p. 10, n. 13; Gherardi v. Citigroup Global Markets, Inc., 2018 WL 4864851 (S.D.
   Fla. July 26, 2018) (recognizing that by 2013 Smith Barney was no longer a part of Citi).
   Citigroup (and CitiMortgage) had nothing to do with Morgan Stanley by the time the
   foreclosure proceeding was filed, much less by the time Pilgrim was appointed to the Panel
   five and a half years later. It is thus false and misleading to affirmatively state that Arbitrator
   Pilgrim had “a direct adversity with a party-affiliate” because there was no adversity (the
   CitiMortgage lawsuit was withdrawn before being served and the mortgage loan was
   modified); it was not direct (the foreclosure action and loan modification occurred five years
   prior to Arbitrator Pilgrim’s appointment to the Panel); and CitiMortgage was not “a party-




                                                    7
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 8 of 12



   affiliate” (Morgan Stanley’s affiliation with CitiMortgage terminated before the foreclosure
   suit was even filed). 4
          3. Morgan Stanley Fails to Provide the Court with a Sound Legal Basis for its
             Evident Partiality Argument
          Morgan Stanley does not remotely come close to supporting its baseless accusations
   against two of the Arbitrators as impartial or biased. It provides no evidence that Arbitrator
   Pilgrim’s dealings with CitiMortgage remained contentious and, in fact, points to evidence
   that lends itself to the opposite conclusion; arbitrator Pilgrim was allowed to modify her loan
   obligations with CitiMortgage in January 2014 (see ECF No. 22-2) and CitiMortgage
   voluntarily withdrew the proceeding without even serving her. While Morgan Stanley alleges
   that Arbitrator Pilgrim “sent CitiMortgage’s attorneys a contentious letter,” ECF No. 22, p.
   3, any such anger appeared to be directed to Mr. Gallo and Arbitrator Pilgrim made no
   complaints against CitiMortgage. In any event, CitiMortgage has no connection to Morgan
   Stanley by January 2014.
          Moreover, Morgan Stanley cites no case for the proposition that bias may reasonably
   be presumed from old, isolated, non-securities-related events that do not involve parties (or
   their relatives or attorneys). 5 Instead, Morgan Stanley asks the Court to reach an inference of
   bias on the basis of sheer speculation. Specifically, as to Pilgrim, it effectively asks the Court
   to conclude that because Arbitrator Pilgrim wrote a “contentious letter” to CitiMortgage’s
   attorney in February 2014, whatever anger or animosity she exhibited towards the attorney
   was transferred to CitiMortgage, that such animosity remained in 2019 when she was
   appointed to the Panel, that such animosity was then transferred to Morgan Stanley because
   of its affiliation with CitiMortgage prior to June 2013, and that she exerted revenge in the
   form of a monetary penalty against Morgan Stanley in the context of a securities dispute
   because in a way it involved a loan. Similarly Morgan Stanley asks the Court to conclude

   4
     In any event, just like “[i]t does not follow that an arbitrator’s personal feelings in favor or
   against one attorney would necessarily be transferred to another attorney in the same firm,”
   Lifecare, 68 F.3d at 434 (quoting Int’l Produce, Inc. v. A/S Rosshavet, 638 F.2d 548, 551, n.
   3 (2d Cir. 1981), it does not follow that an arbitrator’s personal feelings against a corporate
   party would necessarily be transferred to a corporate affiliate.
   5
     While Morgan Stanley desperately attempts to show a connection by arguing that both the
   foreclosure proceeding and Arbitration involved “loans,” the foreclosure proceeding involved
   purely a mortgage loan, while the Arbitration did not. It also did not involve CitiMortgage’s
   lending practices.

                                                   8
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 9 of 12



   that merely because Arbitrator Ruiz had an unfortunate personal non-securities case
   dismissed in 2011 on statute of limitations ground, she became biased in all cases involving a
   statute of limitations defenses regardless of the underlying subject matters, and remained
   biased more than seven years later. Morgan Stanley’s failure to provide any legal support for
   its contentions is particularly troubling considering that the Eleventh Circuit and many other
   courts have rejected cases with much stronger connections. See e.g. Lifecare Int’, Inc., 68 F.3d
   at 434 (“It appears to the Court that this case involves a situation that is more in the line of
   remote, uncertain, and speculative partiality or a mere appearance of bias or partiality, as
   opposed to bias or partiality that is direct, definite, and capable of demonstration.”); see also,
   Positive Software Solutions, Inc., 476, F.3d at 284 (citing cases).
      B. The Frivolous and Unsupported Sanctions Argument
            1. There is no Sound Basis For Morgan Stanley’s §10(a)(4) Challenge
            Instead of challenging the Arbitrators’ application of the law directly, Morgan Stanley
   frames its challenge as the Arbitrators having exceeded their powers when interpreting and
   applying a FINRA rule. However, just like an Arbitrator’s “manifest disregard of the law” is
   not reviewable, its interpretation or application of a FINRA rule is irrelevant for purposes of
   a motion to vacate under§10(a)(4). “‘[T]he sole question’ a court should ask under the
   exacting standards of §10(a)(4) ‘is whether the arbitrator (even arguably) interpreted the
   parties’ contract, not whether he got its meaning right or wrong.” Southern Communications
   Services, Inc. v. Thomas, 720 F.3d 1352, 1359 (11th Cir. 2013) (quoting Oxford Health Plans,
   LLC v. Sutter, 569 U.S. 564, 569 (2013)). Here, as Morgan Stanley already admitted to the
   Panel that “FINRA Rule 12511 and 12212 govern sanctions and permit a Panel to award
   sanctions when a party commits discovery abuse by failing to comply with the provisions of
   the FINRA Code or an order of the Panel.” Moreover, as it has been unable to dispute, the
   Parties here categorically empowered the Panel with the exclusive authority to interpret and
   construe such FINRA Rules. Therefore, the Arbitrators clearly had the authority to interpret,
   construct, and apply FINRA’s sanctions rules and determine the applicability of any
   limitations governing a federal court’s inherent powers, which Morgan Stanley failed to ever
   raise.




                                                   9
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 10 of 12



            2. Morgan Stanley has no Sound Legal Basis Excusing Waiver
            Morgan Stanley waived its newly raised arguments. Despite empowering the panel
   with the exclusive authority to interpret FINRA rules, being confronted with Petitioners’
   request for millions of dollars worth of sanctions since the outset of the litigation and
   thereafter, witnessing a Panel seriously perturbed by its litigation misconduct that asked for
   briefing on the matter, and being given countless opportunities to present its defense; not once
   did it raise the arguments it now makes to the Court. Morgan Stanley has utterly failed to
   preserve the arguments it now makes on appeal. See Access Now, Inc. v. Southwest Airlines
   Co., 385 F.3d 1324, 1331 (11th Cir. 2004); Lippert Tile Co. v. Int'l Union of Bricklayers &
   Allied Craftsmen, Dist. Council of Wisconsin & Its Local 5, 724 F.3d 939, 944–45 (7th Cir.
   2013).
            Morgan Stanley nonetheless asks for a lifeline. Buried in a footnote, it argues that
   Wright v. Hanna Steel Corp., 270 F.3d. 1336, 1342 (11th Cir. 2001), excuses its actions. There
   the Eleventh Circuit held, inter alia, that despite the general rule that appellate courts
   “generally will not consider an issue or theory that was not raised” before the trier of fact, id.
   p. 1342, some circumstances allow for exceptions. Morgan Stanley clings to two such
   exceptions: “First, an appellate court will consider an issue not raised in the district court if it
   involves a pure question of law, and if refusal to consider it would result in a miscarriage of
   justice. Second, the rule may be relaxed where the appellant raises an objection to an order
   which he had no opportunity to raise at the district court level,” id. (quoting Narey v. Dean,32
   F.3d 1521, 1526 (11th Cir.1994). See ECF No. 26, p. 10 n. 3. Neither of these two narrow
   exceptions apply here.
            Morgan Stanley’s allegation that “there was no reasonable indication that the
   arbitrators were considering” severe sanctions is unavailing. There were plenty of indicators
   that the Panel was considering a multi-million dollar sanctions award; as Morgan Stanley
   itself admits, barely a couple of sentences after: “Petitioners requested $2,050,000 in
   sanctions.” Id. at p. 11. In addition, the issue is not purely one of law—it required balancing
   of Morgan Stanley’s litigation conduct with the prejudice such conduct caused Petitioners—
   and Morgan Stanley makes no effort to even explain why “refusal to consider it would result
   in a miscarriage of justice.”




                                                   10
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 11 of 12



          3. There is no Sound Basis in the Law to Support the Conclusory Allegation that
             the Sanctions were Punitive
          As explained in Petitioners’ Response in Opposition to Motion to Vacate, ECF No.
   18, even in circumstances where Courts lack the inherent powers to issue a particular form of
   relief, parties in arbitration may legally empower arbitrators with the power to issue that same
   form of relief. Such grants of authority are allowed under applicable law, not contrary to it.
   Here, FINRA has interpreted its rules as allowing for punitive sanctions. See, FINRA, The
   Neutral Corner, Volume 1, 2019, p. 6, n. 3 (“panels may issue sanctions to punish parties”).
   In fact, Morgan Stanley cites no case holding that Arbitration Panels are foreclosed from
   ordering punitive sanctions. Here, however, the sanctions are not punitive in nature. The
   Panel directed Morgan Stanley to pay the monetary sanctions directly to Claimants not as a
   mere form of punishment to deter future misconduct, but because of “the extreme prejudice
   Respondent’s failure of compliance caused Claimants’ counsel and asserting their claims
   without the withheld documents.” Moreover, the Panel carefully calibrated the monetary
   sanctions to the damages caused. 6 The Panel found that Morgan Stanley’s actions prevented
   Claimants from pursuing claims and theories on which they would have prevailed had the
   documents and information been timely disclosed, and intended to compensate Claimants for
   their failure to do so as a result of Morgan Stanley’s actions. The monetary sanctions awarded
   (independently or in consideration of the $261,420 in compensatory damages) are well below
   the damages sought by Petitioners. 7
                                          CONCLUSION
          Morgan Stanley lacks any sound basis in the law to move to seek vacatur. Morgan
   Stanley is simply attempting to relitigate this case because it cannot accept the findings of the
   Panel and its lawful award. Consequently, sanctions are in order.


   6
     In their post-hearing brief, Claimants requested compensatory damages for investment losses
   totaling $2,739,792, compensatory damages as for mental anguish under Puerto Rico law
   (which the Panel could have reasonably assed as significant), attorneys’ fees of $1,289,060,
   and costs in the amount of $125,832. See ECF No. 18-21, Excerpts of Claimants’ Post-
   Hearing Brief, pp. 38-46. And, in the Award itself, the Panel acknowledged that “[a]t the
   close of the hearing, Claimants requested damages of at least $2,739,792.00, plus attorneys’
   fees in the amount of $515,624, and punitive damages in the amount of $10,959,148.” See
   ECF No. 18-1, Award, p. 2.
   7
     As previously discussed, Morgan Stanley’s reliance on Totem Marine Tug & Barge, Inc. v.
   North American Towing, Inc., 607 F.2d 649 (5th Cir. 1979) is misplaced.

                                                  11
Case 1:19-cv-22977-MGC Document 29 Entered on FLSD Docket 10/15/2019 Page 12 of 12




                                              Respectfully submitted,



          /s/ Jeffrey Erez, Esq.                      /s/ Eliezer A. Aldarondo-López, Esq.
          Jeffrey Erez, Esq.                          Eliezer A. Aldarondo-López, Esq.
          FBN 102369                                  Admitted Pro Hac Vice
          SONN & EREZ, PLC                            ALDARONDO & LÓPEZ-BRAS, P.S.C.
          E-Mails:                                    E-Mails: eliezer.aldarondo@gmail.com
          jerez@sonnerez.com                          eliezer.aldarondo@alblegal.net
          jerez@erezlaw.com                           16 Las Cumbres Avenue (199)
          SunTrust International Center               Guaynabo, PR 00969
          1 SE Third Avenue, Suite 1670               Telephone: (787) 474-5447
          Miami, FL 33131
          Telephone: (305) 728-3320



         October 15, 2019.




                                 CERTIFICATE OF SERVICE
         I hereby certify that this 15th day of October, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is

   being served this day on all counsel of record via transmission of Notices of Electronic

   Filing generated by CM/ECF.

                                                      /s/Jeffrey Erez, Esquire
                                                      Jeffrey Erez, Esquire




                                                 12
